      Case 20-42832        Doc 6     Filed 12/22/20 Entered 12/22/20 08:46:26               Desc Order on
                                      partial - 7 individua Page 1 of 2
                                  UNITED STATES BANKRUPTCY COURT
                                       DISTRICT OF MINNESOTA

In re:                                                                                  Case No: 20−42832 − KHS
MICHAEL C LARSON
LUCILLE H LARSON
Debtor(s)                                                                                           Chapter 7 Case
                                    ORDER ON PARTIAL CASE FILING



The petition commencing this case was filed on December 21, 2020 . However, the following documents have not
been filed and /or outdated forms were used:



           You have filed out−dated forms. Please file the revised forms checked below as an amended
       petition and amended schedules or statements.


           Voluntary petition for individuals filing for bankruptcy (Form 101 as revised 4/20)
           Summary of your assets and liabilities and certain statistical information (Form 106Sum as
       revised 12/15)
           Schedules A/B − J (Forms 106A/B, 106D, 106E/F, 106G, 106H, 106I and 106J as revised 12/15,
       Form 106C as revised 4/19)
           Schedule J−2 (Form 106J−2)
           Declaration about an individual debtor's schedules (Form 106Dec as revised 12/15)
           Statement of financial affairs for individuals filing for bankruptcy (Form 107 as revised 4/19)
           Statement of intention for individuals filing under chapter 7 (Form 108 as revised 12/15)
           Disclosure of compensation of attorney for debtor (Local Form 1007−1 as revised 06/16)
           Ch 7 statement of your current monthly income (Form 122A−1 as revised 4/20), Ch 7 means test
       calculation (required only if debtor's income above the median)(Form 122A−2 as revised 4/19)
           Initial Statement about an eviction judgment against you (Form 101A)
           Statement about payment of an eviction judgment against you (Form 101B)
           Rent deposit
           Signature declaration (as revised 12/15)
           Certificate of credit counseling
           Notice of responsibilities of chapter 7 debtors and their attorneys (Local Form 1007−3−1(7)) (as
       revised 12/15)
           Payment advices cover sheet (as revised 12/15)
           Debtor's income records
       Income Records Needed For 60−Day Period Immediately Preceding Filing
           Bankruptcy petition preparer's notice, declaration, and signature (Form 119)
           Disclosure of compensation of bankruptcy petition preparer (Form 2800)
           Supplemental Matrix

       Details: MISSING CREDIT COUNSELING CERTIFICATE FOR LUCILLE




IT IS THEREFORE ORDERED:

     1. Unless the court extends the time as provided in paragraph 2 of this order, the debtor(s) shall file the
        documents specified above, pursuant to Bankruptcy Rules 1007(c), 2016(b) or 3015, not later than January 4,
      Case 20-42832         Doc 6      Filed 12/22/20 Entered 12/22/20 08:46:26                                 Desc Order on
                                        partial - 7 individua Page 2 of 2
        2021

     2. If these documents are not filed on or before such date or such date as the court may fix by order
        extending the time for such filing, and if the court has not entered an order to extend the time for such
        filing on application served on the trustee and the United States Trustee, an order dismissing this case
        shall be entered immediately, without a hearing, without further notice, and without notice to
        creditors, except as provided in paragraph 3 of this order.

     3. If this case is dismissed pursuant to paragraph 2 of this order, notice of such dismissal stating the reason for
        dismissal shall forthwith be served by the clerk on the debtor(s), the attorney for the debtor(s), the trustee, the
        United States Trustee, and all creditors listed on the matrix filed with the petition.

     4. THE ATTORNEY FOR DEBTOR OR THE DEBTOR, IF UNREPRESENTED, SHALL SERVE THE
        NOTICE OF MEETING OF CREDITORS ON ALL CREDITORS NOT LISTED ON THE
        ORIGINAL MATRIX, SHALL FILE A CERTIFICATE OF SERVICE WITH THE COURT
        DEMONSTRATING THAT SUCH SERVICE HAS BEEN EFFECTED AND SHALL ADD THOSE
        CREDITORS TO THE COURT'S MATRIX.

     5. The clerk shall provide notice of this order to the debtors(s), the attorney for the debtor(s), the trustee and the
        United States Trustee.




Dated: 12/22/20                                  Kathleen H Sanberg
                                                 United States Bankruptcy Judge

                                                 NOTICE OF ENTRY AND FILING ORDER OR JUDGMENT
                                                 Filed and docket entry made on December 22, 2020
                                                 Lori Vosejpka, Clerk, United States Bankruptcy Court, By: shelia, Deputy Clerk
mnbop7i 4/20
